I do not think that what is herein decided is in conflict with the case of McMichen v. State,62 Ga. App. 50 (supra). In the first paragraph of that opinion there is the general statement: "With reference to the evidence, we deem it sufficient to say that it was sufficient to sustain a conviction of the crime charged. The little girl on whom the crime was committed testified that the defendant committed upon her the crime charged. Conceding, but not deciding, that she was an accomplice, and it was necessary that her testimony be corroborated, this was sufficiently done." This was merely saying that the general grounds of the motion for new trial were without merit, and that the evidence as a whole authorized the verdict, and a reference to the original record discloses that, irrespectively of the testimony of other crimes, there was other sufficient evidence to connect the defendant with the crime charged. Elsewhere in the opinion the court, in discussing, not the sufficiency of the evidence, but only its admissibility, said: "We are of the opinion that the evidence in question had a distinct relevancy to the case on trial, that the `other offenses' were clearly interwoven and linked with the facts of the crime charged, and that the evidence was admissible to show the lustful disposition of the defendant as well as to corroborate the testimony of the victim as to the act charged; and further, that it was a part of the continuous accomplishment of a fixed and common design." The court was using the word "corroborate" in its general sense, and was not confining it to the restricted sense in which the word is generally used in connection with the testimony of an accomplice. In this last-quoted portion of the opinion the court was saying that the testimony as to other crimes was admissible, and for what purposes it was admissible. The court was not saying that the testimony as to other crimes was admissible, and was a sufficient corroborating circumstance to dispense with the testimony of another witness, in that it went to connect the defendant with the offense charged, and that this would *Page 829 
be a compliance with the rule of law laid down inChilders v. State, 52 Ga. 106, that "where the only witness implicating the prisoners in the crime, was himself avowedly guilty, the corroborating circumstances necessary to dispense with another witness must be such as go to connect the prisoner with the offense."